Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered September 15, 2006. The judgment, insofar as appealed from, granted the motion of defendant and third-party plaintiff for partial summary judgment, denied the cross motion of third-party defendant and second third-party plaintiff to compel disclosure and granted in part the motion of second third-party defendant for a declaratory judgment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed with costs. Present—Scudder, PJ., Gorski, Centra, Lunn and Peradotto, JJ.